Title: To Thomas Jefferson from James Madison, 16 September 1792 [document added in digital edition]
From: Madison, James
To: Jefferson, Thomas


      
        Dear Sir
        Orange Sepr. 16. 1792
      
      The Bearer waits on you for the Bag of Coffee brought round from Philada. with your Stock.
      Inclosed is the letter from E.R. referred to in his to you; to which is added a long one from D.C. for the sake of one or two particulars mentoned in it. You may either return them by the Bearer, or bring them with you as may be most convenient.
      On my arrival at Mr. J. Walker’s I found that Docr. Gilmer had been suddenly called for to your little grand daughter. I hope the cause has been removed. Present me respectfully to the ladies & to Mr. Randolph. I shall look out for you about the close of this week or the first of next, remaining in  the mean time, with unalterable affection
      Yrs.
      
        Js. Madison Jr.
      
    